Title: To George Washington from William Livingston, 8 July 1777
From: Livingston, William
To: Washington, George



Sir
New Town in Sussex [N.J.] 8th July 1777

By Order of the Council of Safety of this State, General Winds has collected 200 of our Militia, to proceed to the County of Bergen, under the Command of Major Hayes of Newark, (a prudent and active Officer) to apprehend such disaffected Persons in that County, as the Council of Safety think it most necessary for the Public Interest to commit to Jail; and to enable the Commissioners for seizing & disposing of the personal Estates of those who have gone over to the Enemy, to execute their Commission, which, in that County, cannot be done without military Aid. Both these Services being of the last Importance to the General Interest, we doubt not will meet with your Excellency’s Patronage & Encouragement. And as General Winds informs me that the Men are destitute of Ammunition, it would greatly facilitate the Service, could they be furnished out of the continental magazine, & have it charged to this State; unless it is more properly to be considered as a continental Expence.
Whether I can, with propriety, ask the Favour of your Excellency to suffer the party to draw for Provisions from the public Stores, I am at a loss to determine. If not, they must be provided as well as they can. I am with great Respect your Excellencys most humble Servt

Wil: Livingston

